--------------------------------------------------------------------------------

WARRANT

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS OR SUCH SECURITIES ARE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAW AND THE COMPANY WILL
BE PROVIDED WITH AN OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
SUCH EXEMPTIONS ARE AVAILABLE.

   

WITHOUT COMPLIANCE WITH ALL APPLICABLE CANADIAN SECURITIES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE TRADED IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL THE DATE THAT IS FOUR MONTHS AND ONE DAY FROM THE DATE
OF ISSUANCE OF THIS SECURITY.

CARBIZ INC.

Warrant To Purchase Common Shares

Warrant No.: ______ Number of Shares: 500,000

Date of Issuance: September 26, 2007

Carbiz Inc., an Ontario, Canada corporation (the “Company”), hereby certifies
that, for Ten United States Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Trafalgar Capital Specialized Investment Fund, Luxembourg, (“Trafalgar”), the
registered holder hereof or its permitted assigns, is entitled, subject to the
terms set forth below, to purchase from the Company upon surrender of this
Warrant, at any time or times on or after the date hereof, but not after 11:59
P.M. Eastern Time on the Expiration Date (as defined herein) five hundred
thousand (500,000) fully paid and nonassessable Common Shares (as defined
herein) of the Company (the “Warrant Shares”) at the

--------------------------------------------------------------------------------

exercise price per share provided in Section 1(b) below or as subsequently
adjusted; provided, however, that in no event shall the holder be entitled to
exercise this Warrant for a number of Warrant Shares in excess of that number of
Warrant Shares which, upon giving effect to such exercise, would cause the
aggregate number of Common Shares beneficially owned by the holder and its
affiliates to exceed 4.99% of the outstanding Common Shares following such
exercise, except within sixty (60) days of the Expiration Date. For purposes of
the foregoing proviso, the aggregate number of Common Shares beneficially owned
by the holder and its affiliates shall include the number of Common Shares
issuable upon exercise of this Warrant with respect to which the determination
of such proviso is being made, but shall exclude Common Shares which would be
issuable upon (i) exercise of the remaining, unexercised Warrants beneficially
owned by the holder and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by the holder and its affiliates (including, without
limitation, any convertible notes or preferred stock) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this Warrant, in determining
the number of outstanding Common Shares a holder may rely on the number of
outstanding Common Shares as reflected in (1) the Company’s most recent Form
10-QSB or Form 10-KSB, or such comparable form as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or its transfer agent setting forth the number of Common Shares outstanding.
Upon the written request of any holder, the Company shall promptly, but in no
event later than one (1) Business Day (as defined below) following the receipt
of such notice, confirm in writing to any such holder the number of Common
Shares then outstanding. In any case, the number of outstanding Common Shares
shall be determined after giving effect to the exercise of Warrants (as defined
below) by such holder and its affiliates since the date as of which such number
of outstanding Common Shares was reported.

     Section 1.

     (a) This Warrant is the Common Shares purchase warrant (the “Warrant”)
issued pursuant to a secured convertible debenture dated September 26, 2007 by
and between the Company and Trafalgar (the “Convertible Debenture”).

     (b) Definitions. The following words and terms as used in this Warrant
shall have the following meanings:

          (i) “Approved Stock Plan” means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

          (ii) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.

          (iii) “Closing Bid Price” means the closing bid price of Common Shares
as quoted on the Principal Market (as defined below) (as reported by Bloomberg
Financial Markets (“Bloomberg”) through its “Volume at Price” function).

2

--------------------------------------------------------------------------------

          (iv) “Common Shares” means (i) the Company’s Common Shares, no par
value per share, and (ii) any capital stock into which such Common Shares shall
have been changed or any capital stock resulting from a reclassification of such
Common Shares.

          (v) “Convertible Securities” means any security convertible into
Common Shares.

          (vi) “Excluded Securities” means, provided such security is issued at
a price which is greater than or equal to the arithmetic average of the Closing
Bid Prices of the Common Shares for the ten (10) consecutive trading days
immediately preceding the date of issuance, any of the following: (a) any
issuance by the Company of securities in connection with a strategic partnership
or a joint venture (the primary purpose of which is not to raise equity
capital), (b) any issuance by the Company of securities as consideration for a
merger or consolidation or the acquisition of a business, product, license, or
other assets of another person or entity and (c) options to purchase Common
Shares, provided (I) such options are issued after the date of this Warrant to
employees of the Company within thirty (30) days of such employee’s starting his
employment with the Company, and (II) the exercise price of such options is not
less than the Closing Bid Price of the Common Shares on the date of issuance of
such option.

          (vii) “Expiration Date” means the date three (3) years from the
Issuance Date of this Warrant or, if such date falls on a Saturday, Sunday or
other day on which banks are required or authorized to be closed in the City of
New York or the State of New York or on which trading does not take place on the
Principal Exchange or automated quotation system on which the Common Shares is
traded (a “Holiday”), the next date that is not a Holiday.

          (viii) “Issuance Date” means the date hereof.

          (ix) “Options” means any rights, warrants or options to subscribe for
or purchase Common Shares or Convertible Securities.

          (x) “Other Securities” means (i) those options and warrants of the
Company issued prior to, and outstanding on, the Issuance Date of this Warrant,
(ii) the Common Shares issuable on exercise of such options and warrants,
provided such options and warrants are not amended after the Issuance Date of
this Warrant and (iii) the Common Shares issuable upon exercise of this Warrant.

          (xi) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

          (xii) “Principal Market” means the New York Stock Exchange, the
American Stock Exchange, the Nasdaq Global Market, the Nasdaq Capital Market,
whichever is at the time the principal trading exchange or market for such
security, or the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg or, if no bid or sale information is
reported for such security by Bloomberg, then the average of the bid prices of
each of the market makers for such security as reported in the “pink sheets” by
the National Quotation Bureau, Inc.

          (xiii) “Securities Act” means the Securities Act of 1933, as amended.

3

--------------------------------------------------------------------------------

          (xiv) “Warrant” means this Warrant and all Warrants issued in
exchange, transfer or replacement hereof.

          (xv) “Warrant Exercise Price” shall be fifteen cents (US$0.15), or as
subsequently adjusted as provided in Section 8 hereof.

          (xvi) “Warrant Shares” means the Common Shares issuable at any time
upon exercise of this Warrant.

     (c) Other Definitional Provisions.

          (i) Except as otherwise specified herein, all references herein (A) to
the Company shall be deemed to include the Company’s successors and (B) to any
applicable law defined or referred to herein shall be deemed references to such
applicable law as the same may have been or may be amended or supplemented from
time to time.

          (ii) When used in this Warrant, the words “herein”, “hereof”, and
“hereunder” and words of similar import, shall refer to this Warrant as a whole
and not to any provision of this Warrant, and the words “Section”, “Schedule”,
and “Exhibit” shall refer to Sections of, and Schedules and Exhibits to, this
Warrant unless otherwise specified.

          (iii) Whenever the context so requires, the neuter gender includes the
masculine or feminine, and the singular number includes the plural, and vice
versa.

     Section 2. Exercise of Warrant. Subject to the terms and conditions hereof,
this Warrant may be exercised by the holder hereof then registered on the books
of the Company, pro rata as hereinafter provided, at any time on any Business
Day on or after the opening of business on such Business Day, commencing with
the first day after the date hereof, and prior to 11:59 P.M. Eastern Time on the
Expiration Date, by (i) delivery of a written notice, in the form of the
subscription notice attached as Exhibit A hereto (the “Exercise Notice”), of
such holder’s election to exercise this Warrant, which notice shall specify the
number of Warrant Shares to be purchased, (ii) payment to the Company of an
amount equal to the Warrant Exercise Price(s) applicable to the Warrant Shares
being purchased, multiplied by the number of Warrant Shares (at the applicable
Warrant Exercise Price) as to which this Warrant is being exercised (plus any
applicable issue or transfer taxes) (the “Aggregate Exercise Price”): (a) in
cash or wire transfer of immediately available funds, (b) using Common Shares of
the Company having a fair market value equal to the Aggregate Exercise Price, or
(c) by delivery of a written notice of Net Exercise, as described below and
(iii) the surrender of this Warrant (or an indemnification undertaking with
respect to this Warrant in the case of its loss, theft or destruction) to a
common carrier for overnight delivery to the Company as soon as practicable
following such date. In the event of any exercise of the rights represented by
this Warrant in compliance with this Section 2(a), the Company shall on the
fifth (5th) Business Day following the date of receipt of the Exercise Notice,
the Aggregate Exercise Price and this Warrant (or an indemnification undertaking
with respect to this Warrant in the case of its loss, theft or destruction) and
the receipt of the representations of the holder specified in Section 6 hereof,
if requested by the Company (the “Exercise Delivery Documents”), and if the
Common Shares are DTC eligible, credit such aggregate number of Common Shares to
which the holder shall be entitled to the holder’s or its designee’s balance
account with The Depository Trust Company;

4

--------------------------------------------------------------------------------

provided, however, if the holder who submitted the Exercise Notice requested
physical delivery of any or all of the Warrant Shares, or, if the Common Shares
are not DTC eligible then the Company shall, on or before the fifth (5th)
Business Day following receipt of the Exercise Delivery Documents, issue and
surrender to a common carrier for overnight delivery to the address specified in
the Exercise Notice, a certificate, registered in the name of the holder, for
the number of Common Shares to which the holder shall be entitled pursuant to
such request. Upon delivery of the Exercise Notice and Aggregate Exercise Price
referred to in clause (ii) above, the holder of this Warrant shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised. In the case of a dispute
as to the determination of the Warrant Exercise Price, the Closing Bid Price or
the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the holder the number of Warrant Shares that is not disputed and shall
submit the disputed determinations or arithmetic calculations to the holder via
facsimile within one (1) Business Day of receipt of the holder’s Exercise
Notice. If the holder and the Company are unable to agree upon the determination
of the Warrant Exercise Price or arithmetic calculation of the Warrant Shares
within one (1) day of such disputed determination or arithmetic calculation
being submitted to the holder, then the Company shall immediately submit via
facsimile (i) the disputed determination of the Warrant Exercise Price or the
Closing Bid Price to an independent, reputable investment banking firm or (ii)
the disputed arithmetic calculation of the Warrant Shares to its independent,
outside accountant. The Company shall cause the investment banking firm or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the holder of the results no later than forty-eight
(48) hours from the time it receives the disputed determinations or
calculations. Such investment banking firm’s or accountant’s determination or
calculation, as the case may be, shall be deemed conclusive absent manifest
error.

     In lieu of exercising this Warrant via cash payment or delivery of shares,
holder may elect to receive shares equal to the value of this Warrant (or
portion thereof being exercised) by surrender of this Warrant at the principal
office of the Company together with notice of election to exercise by means of a
Net Exercise in which event the Company shall issue to holder a number of the
Company computed using the following formula:

  X= Y(A-B)        A         Where X =  the number of Common Shares to be issued
to the holder       Y =

the number of Common Shares purchasable under this Warrant or, if only a portion
of this Warrant is being exercised, the portion of this Warrant being exercised
(at the date of such calculation)

   



A =

the Fair Market Value of one Common Share (at the date of such calculation)

   



B =

the Exercise Price per Common Share (as adjusted to the date of such
calculation).

     The foregoing notwithstanding, this Warrant may be exercised only by the
payment of cash as provided under clause (ii)(a) of the first paragraph of
Section 2 above in the event that at

5

--------------------------------------------------------------------------------

the time of exercise the Company is not in default under the Convertible
Debentures and the Warrant Shares are subject to an effective registration
statement or are capable of being freely transferred within the United States by
the Warrant holder pursuant to Regulation S.

     (a) Unless the rights represented by this Warrant shall have expired or
shall have been fully exercised, the Company shall, as soon as practicable and
in no event later than five (5) Business Days after any exercise and at its own
expense, issue a new Warrant identical in all respects to this Warrant exercised
except it shall represent rights to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant exercised,
less the number of Warrant Shares with respect to which such Warrant is
exercised.

     (b) No fractional Warrant Shares are to be issued upon any pro rata
exercise of this Warrant, but rather the number of Warrant Shares issued upon
such exercise of this Warrant shall be rounded up or down to the nearest whole
number.

     (c) If the Company or its Transfer Agent shall fail for any reason or for
no reason to issue to the holder within ten (10) days of receipt of the Exercise
Delivery Documents, a certificate for the number of Warrant Shares to which the
holder is entitled or to credit the holder’s balance account with The Depository
Trust Company for such number of Warrant Shares to which the holder is entitled
upon the holder’s exercise of this Warrant, the Company shall, in addition to
any other remedies under this Warrant or otherwise available to such holder, pay
as additional damages in cash to such holder on each day the issuance of such
certificate for Warrant Shares is not timely effected an amount equal to 0.025%
of the product of (A) the sum of the number of Warrant Shares not issued to the
holder on a timely basis and to which the holder is entitled, and (B) the
Closing Bid Price of the Common Shares for the trading day immediately preceding
the last possible date which the Company could have issued such Common Shares to
the holder without violating this Section 2.

     (d) If within ten (10) days after the Company’s receipt of the Exercise
Delivery Documents, the Company fails to deliver a new Warrant to the holder for
the number of Warrant Shares to which such holder is entitled pursuant to
Section 2 hereof, then, in addition to any other available remedies under this
Warrant, or otherwise available to such holder, the Company shall pay as
additional damages in cash to such holder on each day after such tenth (10th)
day that such delivery of such new Warrant is not timely effected in an amount
equal to 0.25% of the product of (A) the number of Warrant Shares represented by
the portion of this Warrant which is not being exercised and (B) the Closing Bid
Price of the Common Shares for the trading day immediately preceding the last
possible date which the Company could have issued such Warrant to the holder
without violating this Section 2.

     (e) This Warrant may not be exercised unless an exemption is available from
the registration requirements under the Securities Act, and the securities laws
of all applicable states, and the Company has received an opinion of counsel or
other evidence to such effect satisfactory to it; provided, however, that a
holder who acquired this Warrant in the Company’s private placement of such
securities who was and remains outside the United States and not a “U.S.
person,” as such term is defined in Regulation S under the Securities Act, will
not be required to deliver an opinion of counsel in connection with the exercise
of such Warrant. Upon exercise of this Warrant, the certificate representing the
Warrant Shares will bear a legend restricting transfer without registration
under the Securities Act and applicable state securities laws unless an
exemption from registration is available and will contain any other restrictions

6

--------------------------------------------------------------------------------

required by applicable United States federal or state securities laws. Further,
without compliance with all applicable Canadian securities legislation, the
securities represented by this certificate may not be sold, transferred,
hypothecated or otherwise traded in Canada or to or for the benefit of a
Canadian resident until the date that is four months and one day after the date
of issuance of this Warrant.

     Section 3. Covenants as to Common Shares. The Company hereby covenants and
agrees as follows:

     (a) This Warrant is, and any Warrants issued in substitution for or
replacement of this Warrant will upon issuance be, duly authorized and validly
issued.

     (b) All Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.

     (c) During the period within which the rights represented by this Warrant
may be exercised, the Company will at all times have authorized and reserved at
least one hundred percent (100%) of the number of Common Shares needed to
provide for the exercise of the rights then represented by this Warrant and the
par value of said shares will at all times be less than or equal to the
applicable Warrant Exercise Price. If at any time the Company does not have a
sufficient number of Common Shares authorized and available, then the Company
shall call and hold a special meeting of its shareholders within sixty (60) days
of that time for the sole purpose of increasing the number of authorized Common
Shares.

     (d) If at any time after the date hereof the Company shall file a
registration statement, the Company shall include the Warrant Shares issuable to
the holder, pursuant to the terms of this Warrant.

     (e) The Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. The Company will not increase the par value of any Common Shares
receivable upon the exercise of this Warrant above the Warrant Exercise Price
then in effect, and (ii) will take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Common Shares upon the exercise of this Warrant.

     (f) This Warrant will be binding upon any entity succeeding to the Company
by merger, consolidation or acquisition of all or substantially all of the
Company’s assets.

     Section 4. Taxes. The Company shall pay any and all taxes, except any
applicable withholding, which may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

7

--------------------------------------------------------------------------------

     Section 5. Warrant Holder Not Deemed a Shareholder. Except as otherwise
specifically provided herein, no holder, as such, of this Warrant shall be
entitled to vote or receive dividends or be deemed the holder of capital stock
of the Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the holder hereof, as such, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the holder of this Warrant of the Warrant Shares which he or she is
then entitled to receive upon the due exercise of this Warrant. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on such holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a shareholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company. Notwithstanding this
Section 5, the Company will provide the holder of this Warrant with copies of
the same notices and other information given to the shareholders of the Company
generally, contemporaneously with the giving thereof to the shareholders.

     Section 6. Representations of Holder. If such holder cannot make the
appropriate representations set forth in the Exercise Notice in order to confirm
compliance with any applicable United States federal or state securities laws,
the Company is under no obligation to issue the Warrant Shares.

     Section 7. Ownership and Transfer.

     (a) The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the person in whose name this Warrant has been issued,
as well as the name and address of each transferee. The Company may treat the
person in whose name any Warrant is registered on the register as the owner and
holder thereof for all purposes, notwithstanding any notice to the contrary, but
in all events recognizing any transfers made in accordance with the terms of
this Warrant.

     Section 8. Adjustment of Warrant Exercise Price and Number of Shares. Other
than as a result of (i) issuances or sales of any Options or Warrants to
purchase Common Shares directly to Trafalgar, or any Person which controls, is
controlled by, or is under common control with, Trafalgar, or as a result of the
issuance of any Common Shares upon the conversion of the Convertible Debenture
or any other convertible debentures issued to Trafalgar, or any Person which
controls, is controlled by, or is under common control with, Trafalgar, or (ii)
the issuance to other Persons of Warrants and/or Convertible Securities which
contain terms that would require an adjustment under this Section 8 but for the
waiver of such adjustment by Trafalgar, which waiver is received prior to the
issuance thereof, the Warrant Exercise Price and the number of Common Shares
issuable upon exercise of this Warrant shall be adjusted from time to time as
follows:

     (a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance
of Common Shares. If and whenever on or after the Issuance Date of this Warrant,
the Company issues or sells, or is deemed to have issued or sold, any Common
Shares (other than (i) Excluded Securities and (ii) Common Shares which are
issued or deemed to have been issued by the Company in connection with an
Approved Stock Plan or upon exercise or conversion of the Other Securities) for
a consideration per share less than a price (the “Applicable Price”) equal to

8

--------------------------------------------------------------------------------

the Warrant Exercise Price in effect immediately prior to such issuance or sale,
then immediately after such issue or sale the Warrant Exercise Price then in
effect shall be reduced to an amount equal to such consideration per share. Upon
each such adjustment of the Warrant Exercise Price hereunder, the number of
Warrant Shares issuable upon exercise of this Warrant shall be adjusted to the
number of shares determined by multiplying the Warrant Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares issuable
upon exercise of this Warrant immediately prior to such adjustment and dividing
the product thereof by the Warrant Exercise Price resulting from such
adjustment.

     (b) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Section 8(a) above, the
following shall be applicable:

          (i) Issuance of Options. If after the date hereof, the Company in any
manner grants any Options and the lowest price per share for which one Common
Share is issuable upon the exercise of any such Option or upon conversion or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such Common Share shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 8(b)(i), the lowest price per share for which one Common Share is
issuable upon exercise of such Options or upon conversion or exchange of any
Convertible Securities shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one Common Share upon the granting or sale of the Option, upon exercise of the
Option or upon conversion or exchange of any convertible security issuable upon
exercise of such Option. No further adjustment of the Warrant Exercise Price
shall be made upon the actual issuance of such Common Shares or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Shares upon conversion or exchange of such Convertible
Securities.

          (ii) Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Shares is issuable upon the conversion or exchange
thereof is less than the Applicable Price, then such Common Share shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such Convertible Securities for such price per
share. For the purposes of this Section 8(b)(ii), the lowest price per share for
which one Common Share is issuable upon such conversion or exchange shall be
equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Shares upon the
issuance or sale of the convertible security and upon conversion or exchange of
such convertible security. No further adjustment of the Warrant Exercise Price
shall be made upon the actual issuance of such Common Shares upon conversion or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Warrant Exercise Price had been or are to be made pursuant to other
provisions of this Section 8(b), no further adjustment of the Warrant Exercise
Price shall be made by reason of such issue or sale.

          (iii) Change in Option Price or Rate of Conversion. If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion or exchange of any Convertible Securities, or the
rate at which any Convertible Securities are convertible into or exchangeable
for Common Shares changes at any time, the

9

--------------------------------------------------------------------------------

Warrant Exercise Price in effect at the time of such change shall be adjusted to
the Warrant Exercise Price which would have been in effect at such time had such
Options or Convertible Securities provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially granted, issued or sold and the number of Warrant Shares issuable
upon exercise of this Warrant shall be correspondingly readjusted. For purposes
of this Section 8(b)(iii), if the terms of any Option or convertible security
that was outstanding as of the Issuance Date of this Warrant are changed in the
manner described in the immediately preceding sentence, then such Option or
convertible security and the Common Shares deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change. No adjustment pursuant to this Section 8(b) shall be made
if such adjustment would result in an increase of the Warrant Exercise Price
then in effect.

     (c) Effect on Warrant Exercise Price of Certain Events. For purposes of
determining the adjusted Warrant Exercise Price under Sections 8(a) and 8(b),
the following shall be applicable:

          (i) Calculation of Consideration Received. If any Common Shares,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor. If any Common Shares,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company will be the
fair value of such consideration, except where such consideration consists of
marketable securities, in which case the amount of consideration received by the
Company will be the market price of such securities on the date of receipt of
such securities. If any Common Shares, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Shares, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the holders of Warrants representing at least two-thirds (b) of
the Warrant Shares issuable upon exercise of the Warrants then outstanding. If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the holders of Warrants
representing at least two-thirds (b) of the Warrant Shares issuable upon
exercise of the Warrants then outstanding. The determination of such appraiser
shall be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne jointly by the Company and the holders of Warrants.

         (ii) Integrated Transactions. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01.

          (iii) Treasury Shares. The number of Common Shares outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Shares.

10

--------------------------------------------------------------------------------

          (iv) Record Date. If the Company takes a record of the holders of
Common Shares for the purpose of entitling them (1) to receive a dividend or
other distribution payable in Common Shares, Options or in Convertible
Securities or (2) to subscribe for or purchase Common Shares, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the Common Shares deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

     (d) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Shares. If the Company at any time after the date of issuance of this
Warrant subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding Common Shares into a greater
number of shares, any Warrant Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Common Shares
obtainable upon exercise of this Warrant will be proportionately increased. If
the Company at any time after the date of issuance of this Warrant combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding Common Shares into a smaller number of shares, any Warrant Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares issuable upon exercise of this
Warrant will be proportionately decreased. Any adjustment under this Section
8(d) shall become effective at the close of business on the date the subdivision
or combination becomes effective.

     (e) Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Shares, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:

           (i) any Warrant Exercise Price in effect immediately prior to the
close of business on the record date fixed for the determination of holders of
Common Shares entitled to receive the Distribution shall be reduced, effective
as of the close of business on such record date, to a price determined by
multiplying such Warrant Exercise Price by a fraction of which (A) the numerator
shall be the Closing Sale Price of the Common Shares on the trading day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Shares, and (B) the denominator shall be the Closing Bid Price
of the Common Shares on the trading day immediately preceding such record date;
and

           (ii) either (A) the number of Warrant Shares obtainable upon exercise
of this Warrant shall be increased to a number of shares equal to the number of
Common Shares obtainable immediately prior to the close of business on the
record date fixed for the determination of holders of Common Shares entitled to
receive the Distribution multiplied by the reciprocal of the fraction set forth
in the immediately preceding clause (i), or (B) in the event that the
Distribution is of common shares of a company whose common shares are traded on
a national securities exchange or a national automated quotation system, then
the holder of this Warrant shall receive an additional warrant to purchase
Common Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the amount of the assets that
would have been payable to the holder of this Warrant pursuant to the

11

--------------------------------------------------------------------------------

Distribution had the holder exercised this Warrant immediately prior to such
record date and with an exercise price equal to the amount by which the exercise
price of this Warrant was decreased with respect to the Distribution pursuant to
the terms of the immediately preceding clause (i).

     (f) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 8 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Warrant Exercise
Price and the number of Common Shares obtainable upon exercise of this Warrant
so as to protect the rights of the holders of the Warrants; provided, except as
set forth in section 8(d), that no such adjustment pursuant to this Section 8(f)
will increase the Warrant Exercise Price or decrease the number of Common Shares
obtainable as otherwise determined pursuant to this Section 8.

      (g) Notices.

           (i) Immediately upon any adjustment of the Warrant Exercise Price,
the Company will give written notice thereof to the holder of this Warrant,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment.

           (ii) The Company will give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Shares, (B) with respect to any pro rata subscription offer to
holders of Common Shares or (C) for determining rights to vote with respect to
any Organic Change (as defined below), dissolution or liquidation, provided that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to such holder.

           (iii) The Company will also give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which any Organic Change,
dissolution or liquidation will take place, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.

     Section 9. Purchase Rights; Reorganization, Reclassification,
Consolidation, Merger or Sale.

     (a) In addition to any adjustments pursuant to Section 8 above, if at any
time the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Shares (the “Purchase Rights”), then the
holder of this Warrant will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which such holder could have
acquired if such holder had held the number of Common Shares acquirable upon
complete exercise of this Warrant immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.

     (b) Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other

12

--------------------------------------------------------------------------------

transaction in each case which is effected in such a way that holders of Common
Shares are entitled to receive (either directly or upon subsequent liquidation)
stock, securities or assets with respect to or in exchange for Common Shares is
referred to herein as an “Organic Change.” Prior to the consummation of any (i)
sale of all or substantially all of the Company’s assets to an acquiring Person
or (ii) other Organic Change following which the Company is not a surviving
entity, the Company will secure from the Person purchasing such assets or the
successor resulting from such Organic Change (in each case, the “Acquiring
Entity”) a written agreement (in form and substance satisfactory to the holders
of Warrants representing at least two-thirds of the Warrant Shares issuable upon
exercise of the Warrants then outstanding) to deliver to each holder of Warrants
in exchange for such Warrants, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
and satisfactory to the holders of the Warrants (including an adjusted warrant
exercise price equal to the value for the Common Shares reflected by the terms
of such consolidation, merger or sale, and exercisable for a corresponding
number of Common Shares acquirable and receivable upon exercise of the Warrants
without regard to any limitations on exercise, if the value so reflected is less
than any Applicable Warrant Exercise Price immediately prior to such
consolidation, merger or sale). Prior to the consummation of any other Organic
Change, the Company shall make appropriate provision (in form and substance
satisfactory to the holders of Warrants representing a majority of the Warrant
Shares issuable upon exercise of the Warrants then outstanding) to insure that
each of the holders of the Warrants will thereafter have the right to acquire
and receive in lieu of or in addition to (as the case may be) the Warrant Shares
immediately theretofore issuable and receivable upon the exercise of such
holder’s Warrants (without regard to any limitations on exercise), such shares
of stock, securities or assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of Warrant Shares
which would have been issuable and receivable upon the exercise of such holder’s
Warrant as of the date of such Organic Change (without taking into account any
limitations or restrictions on the exercisability of this Warrant).

     Section 10. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant
is lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt
of an indemnification undertaking (or, in the case of a mutilated Warrant, the
Warrant), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed.

     Section 11. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of receipt is received by the sending party transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to Trafalgar: Trafalgar Capital Specialized Investment Fund, Luxembourg  8-10
Rue Mathias Hardt     BP 3023   Luxembourg L-1030   Facsimile:
 011-44-207-405-0161    And 001-786-323-1651  

13

--------------------------------------------------------------------------------


With Copy to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca Raton, FL
33496   Attention:  James Dodrill, Esq.   Telephone:  (561) 862-0529  
Facsimile:  (561) 892-7787       If to the Company, to: Carbiz Inc.     7405
North Tamiami Trail   Sarasota, FL 34243   Attn: Mr. Carl Ritter, CEO  
Telephone: (800) 547-2277   Facsimile: (941) 308-2718       With a copy to:
Shumaker, Loop & Kendrick, LLP   101 E. Kennedy Blvd., Suite 2800   Tampa,
Florida 33602   Attn: Mr. Michael H. Robbins, Esq.   Telephone:  (813) 227-2230
  Facsimile:  (813) 229-1660

If to a holder of this Warrant other than Trafalgar, to it at the address and
facsimile number as shall be delivered to the Company upon the issuance or
transfer of this Warrant and with copies to such holder’s representatives as
shall be delivered to the Company upon the issuance or transfer of this Warrant.
Each party shall provide five days’ prior written notice to the other party of
any change in address or facsimile number. Written confirmation of receipt (A)
given by the recipient of such notice, consent, facsimile, waiver or other
communication, (or (B) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

     Section 12. Date. The date of this Warrant is set forth on page 1 hereof.
This Warrant, in all events, shall be wholly void and of no effect after the
close of business on the Expiration Date, except that notwithstanding any other
provisions hereof, the provisions of Section 8(b) shall continue in full force
and effect after such date as to any Warrant Shares or other securities issued
upon the exercise of this Warrant.

     Section 13. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holders of
Warrants representing at least two-thirds of the Warrant Shares issuable upon
exercise of the Warrants then outstanding; provided that, except for Section
8(d), no such action may increase the Warrant Exercise Price or decrease the
number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the holder of such Warrant.

14

--------------------------------------------------------------------------------

     Section 14. Descriptive Headings; Governing Law. The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. The corporate
laws of the State of Florida shall govern all issues concerning the relative
rights of the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Florida without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Florida Each party hereby
irrevocably submits to the exclusive jurisdiction of the state courts sitting in
Broward County, Florida and the United States District Court for the Southern
District of Florida for the adjudication of any dispute hereunder or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

     Section 15. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY
HERETO TO ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR
ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of
the date first set forth above.

  CARBIZ INC.          By:    Name:    Title:

15

--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT

EXERCISE NOTICE

TO BE EXECUTED
BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

CARBIZ INC.

     The undersigned holder hereby exercises the right to purchase
______________of the Common Shares (“Warrant Shares”) of Carbiz Inc., an
Ontario, Canada corporation (the “Company”), evidenced by the attached Warrant
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.

     1. Form of Warrant Exercise Price. The Holder intends that payment of the
Warrant Exercise Price shall be made as a “Cash Exercise” with respect to
______________Warrant Shares.

     2. Payment of Warrant Exercise Price. The holder shall pay the sum of
$______________to the Company in accordance with the terms of the Warrant.

     3. Delivery of Warrant Shares. The Company shall deliver to the holder
_________Warrant Shares in accordance with the terms of the Warrant.

     4. The undersigned represents, warrants and certifies as follows (only one
of the following must be checked):

A. [ ]

The undersigned holder (a) acquired this Warrant directly from the Company
pursuant to a written purchase agreement for the acquisition of such securities,
(b) at the time of exercise of this Warrant is not in the United States, (c) is
not a “U.S. person” (a “U.S. Person”), as such term is defined in Regulation S
under the U.S. Securities Act, and is not exercising such securities on behalf
of a U.S. Person or a person in the United States, and (d) did not execute this
Notice of Exercise in the United States; or

   



B. [ ]

The undersigned holder has delivered to the Company a written opinion of counsel
or such other evidence in a form reasonably acceptable to the Company to the
effect that an exemption from the registration requirements of the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), and applicable
state securities laws is available for the issuance of the Warrant Shares.

The undersigned holder understands that the certificate representing the
Warrants Shares will bear a legend restricting transfer without registration
under the U.S. Securities Act and

A-1

--------------------------------------------------------------------------------

applicable state securities laws unless an exemption from registration is
available and will contain any other restrictions required under applicable
United States federal or state securities laws or Canadian securities laws. With
respect to Box A above, the undersigned holder agrees to provide any additional
information that the Company may reasonably request to establish that an
exclusion from registration under the U.S. Securities Act is available for the
issuance of the Warrant Shares. Unless Box B above is checked, certificates
representing Common Shares will not be registered or delivered to an address in
the United States.

If Box B is checked, any opinion tendered or other evidence delivered must be in
form and substance reasonably satisfactory to the Company. Holders planning to
deliver such documentation in connection with the exercise of a Warrant should
contact the Company in advance to determine whether such documentation will be
acceptable to the Company.

Date: _________________, ______

Name of Registered Holder

 By:    Name:    Title:  

A-2

--------------------------------------------------------------------------------

EXHIBIT B TO WARRANT

FORM OF WARRANT POWER

     FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
________________, Federal Identification No. __________, a warrant to purchase
____________ shares of the capital stock of Carbiz Inc., an Ontario, Canada
corporation, represented by warrant certificate no. _____, standing in the name
of the undersigned on the books of said corporation. The undersigned does hereby
irrevocably constitute and appoint ______________, attorney to transfer the
warrants of said corporation, with full power of substitution in the premises.

 Dated:                          By:                   Name:                   
Title:  

B-1

--------------------------------------------------------------------------------